        Case 2:16-cr-00217-MCE Document 175 Filed 03/13/19 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF CALIFORNIA
                 THE HONORABLE MORRISON C. ENGLAND, JR.




UNITED STATES OF AMERICA,                                 No. 2:16‐cr‐00217‐MCE

              Plaintiff,

       v.                                                 MINUTES

SATISH KARTAN and SHARMISTHA BARAI,                       Date: March 13, 2019
                                                          Deputy Clerk: S. Deutsch
             Defendants.                                  Court Reporter: Diane Shepard
____________________________________/

Counsel for the United States: Jason Hitt and Katherine Lydon, Assistant United States Attorneys
Counsel for the Defendants: Mark Reichel (CJA) for Satish Kartan; Douglas Beevers,
      Jerome Price and Christina Sinha, Assistant Federal Defenders, for Sharmistha Barai

JURY TRIAL – DAY 11
  9:09 a.m. Outside the presence of the jury with the defendants and counsel present, the
            Court and counsel discussed Mr. Kartan’s testimony.

   9:23 a.m. The Court and counsel reviewed the proposed jury instructions.

   9:55 a.m. The Court and counsel discussed trial timing for the day.

 10:00 a.m. The Court recessed until 12:00 p.m.

 12:14 p.m. All jurors, the defendants and counsel were present. Defendant, Satish Kartan,
            took the witness stand. The Court questioned Mr. Kartan regarding continuing to
            testify.

 12:15 p.m. The jury was excused. Outside the presence of the jury with the defendants and
            counsel present, the Court questioned defendant, Satish Kartan, regarding his
            request to strike all of his testimony.

 12:20 p.m. All jurors, the defendants and counsel were present. Defendant, Satish Kartan,
            was on the witness stand and refused to testify further. Counsel, Mark Reichel,
            motioned the Court to strike all of Mr. Kartan’s testimony and the United States
            joined in the motion. The Court GRANTED the Motion to Strike all of Mr. Kartan’s
            testimony and any admitted exhibits during his testimony. The Court instructed
            the jury to disregard all of Mr. Kartan’s testimony.
             Case 2:16-cr-00217-MCE Document 175 Filed 03/13/19 Page 2 of 2


2:16‐cr‐00217‐MCE, U.S. v. Kartan, et al.
Minutes ‐ Page 2


  12:21 p.m. Counsel, Mark Reichel, called witness, John Kennedy, who was sworn and
             testified on direct examination.

  12:29 p.m. Counsel, Jason Hitt, cross examined the witness.

  12:34 p.m. The witness was excused. Counsel, Mark Reichel, played an audio and video
             tape for the jury.

  12:44 p.m. The defense rested. Counsel, Jason Hitt, called witness, Marc Beeson, who
             testified on rebuttal.

  12:54 p.m. Counsel, Mark Reichel, cross examined the witness.

  12:56 p.m. All counsel rested. The defense requested a Rule 29 Motion and the Court
             reserved to hear the motion.

  12:59 p.m. Counsel, Katherine Lydon, gave the United States’ closing argument.

    1:54 p.m. The jury was admonished and excused for the afternoon recess.

    2:03 p.m. Counsel, Douglas Beevers, gave his closing argument for defendant,
              Sharmista Barai.

    2:44 p.m. The jury was admonished and excused for a brief recess.

    3:00 p.m. Counsel, Mark Reichel, gave his closing argument for defendant, Satish Kartan.

    4:00 p.m. Counsel, Jason Hitt, gave rebuttal argument for the United States.

    4:18 p.m. The Court instructed the jury.

    4:45 p.m. The Court Security Officer was sworn to take charge of the jury. The jury was
              admonished and excused until March 14, 2019, at 9:00 a.m. to begin their
              deliberations.

    4:47 p.m. The Court adjourned.




TIME IN COURT: 5 hours, 24 minutes
